Reed, J.
The only evidence of the service of notice to redeem, on file in the treasurer’s office where the tax deed was executed, was the affidavit of J. J. Bell, in which he swore that he was t'he attorney of James H. Easton, the holder of the certificate of purchase, and that a notice, a copy of which was attached to the affidavit, had been published three times in a newspaper published in the county, after the expiration of two years and nine months from the date of the sale. This notice was directed to Susan J. Pitts and O. B. Ayers. The land was not taxed to either of these persons for the year in which the deed was executed, nor was either of them in possession of it when the notice was served. It was uncultivated prairie land, of which no person was in actual possession.
The statute requires that the notice be served upon the person in possession, and upon the one in whose name it is taxed. Code, § 894. As the land was not taxed in the name of the persons named in the notice, and they were not in possession, no notice was required to be served on them; and it is clear that the service of the notice on them did not answer the requirements of the statute, if the circumstances were such as that notice was required to be served on some other person. Appellant claims that the laud was in fact taxed in the name of H. II. Medallow, and that the notice should have been served on him. The assessment in force at the time was introduced in evidence. The page of the book on which the assessment of the property in question is shown contains the *460assessment of thirty-six tracts of land. The tract at the top of the page is the S. E. ^ of section 1, township 97, range 48. In .the space opposite this description, under the heading of “Owners’ Names,” is the name of A. F. Quein; and in other spaces, under the proper headings, ai’e shown the number of acres in the tract, the valuation per acre, and the total valuation. This description is followed by four forty-acre tracts, which together constitute the S. W. ¿ of the same section. There is no entry opposite either of these tracts, under the heading of “ Owners’ Names,” but the other data of the assessment are carried out under'the projjer headings. Following them is the description of the N. of the N. E. ¿ of section 2, in the same township and range. In the space opposite this description, under the heading of “ Owners’ Names,” is written the name of IT. H. Medallow; and the number of acres in the tract, the valuation per acre and the total valuation are shown under the proper headings. The other thirty tracts described on the page are all entered by forty-acre descriptions. Ten of these descriptions occur between the one which is certainly assessed in the name of Medallow and those covering the land in question. The space under the heading “ Owners’Names,” opposite each of the thirty descriptions, is blank; but all the other data of the assessment are entered upon the proper headings opposite each tract.
We are very clearly of the opinion .that each tract described on the page should be treated as having been assessed separately, and that the assessment to Medallow includes only the land covered by the description opposite to which his name is written. That it was the intention of the assessor to assess that one tract only in his name is apparent, we think, from what is shown upon the page. The entries with reference to that description constitute in themselves a complete assessment, and there is nothing at all upon the face of the b<?ok which in any manner indicates an intention to assess any of the other tracts of land in Medallow’s name. The *461other tracts (except the one assessed in the name of Quein) were without doubt intended to be assessed under the head of unknown owners. It is true, there is no entry on the page expressly showing such intention, but it should be presumed, from the fact that the name of the owner is not shown by the assessment, that such was the intention of the assessor. The case is clearly within the rule of Fuller v. Armstrong, 53 Iowa, 683, and Tuttle v. Griffin, 64 Id., 455.
Affirmed.